         Case 1:20-cv-12090-DPW Document 143 Filed 05/03/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
ALLIANCE FOR AUTOMOTIVE                        :
INNOVATION,                                    :
                                               :
            Plaintiff,                         : Case No. 1:20-cv-12090-DPW
                                               :
       v.                                      :
                                               :
MAURA HEALEY, Attorney General of the          :
Commonwealth of Massachusetts, in her official :
capacity,                                      :
                                               :
            Defendant.                         :
__________________________________________:

        NOTICE BY THE UNITED STATES OF POTENTIAL PARTICIPATION

        The United States respectfully notifies the Court and the parties that it is considering

whether to participate in this action pursuant to 28 U.S.C. § 517. That statute authorizes the

Attorney General of the United States to send any officer of the Department of Justice to “attend

to the interests of the United States in a suit pending in a court of the United States, or in the courts

of a State, or to attend to any other interest of the United States.” 28 U.S.C. § 517.

        As the Court is aware, this case concerns a recently-enacted Massachusetts law—

Massachusetts SD645, codified at Chapter 93K of the Massachusetts General Laws—requiring

certain vehicle manufacturers to design their systems so as to provide vehicle owners and third-

party repair facilities with a specific form of access to the vehicle system. See generally Compl.,

ECF No. 1. Because this case potentially implicates federal motor vehicle safety laws, oversight,

and enforcement, the United States is actively considering whether to file a Statement of Interest

with the Court.

        The process for deciding whether the United States should file a Statement of Interest or

otherwise participate in an action involves coordination among multiple government components

                                                   1
        Case 1:20-cv-12090-DPW Document 143 Filed 05/03/21 Page 2 of 2



and the approval of the U.S. Department of Justice through the Assistant Attorney General for the

Civil Division. This approval process usually takes several weeks. By May 21, 2021, the United

States intends to advise the Court either that the authorization process is still ongoing or that the

Federal Government has decided whether to participate in the litigation.

       The United States sincerely appreciates the Court’s consideration and patience.

 Dated: May 3, 2021                                  Respectfully submitted,


                                                     MICHAEL D. GRANSTON
                                                     Deputy Assistant Attorney General

                                                     JACQUELINE COLEMAN SNEAD
                                                     Assistant Branch Director


                                                       /s/ Daniel Riess
                                                     DANIEL RIESS (Texas Bar # 24037359)
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005
                                                     Telephone: (202) 353-3098
                                                     Fax: (202) 616-8460
                                                     Email: Daniel.Riess@usdoj.gov
                                                     Attorneys for Defendants



                                 CERTIFICATE OF SERVICE

       I certify that on May 3, 2021, I caused a copy of the foregoing to be filed electronically

and that the document is available for viewing and downloading from the ECF system. Participants

in the case who are registered CM/ECF users will be served by the CM/ECF system. If any counsel

of record requires a paper copy, I will cause a paper copy to be served upon them by U.S. mail.

                                                                      /s/ Daniel Riess



                                                 2
